DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of unit dose products” in claim 1 and “moisture vapor transmission barrier” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG Pak Leung (US20210047072A1) and further in view of Brandt-Sanz (US20170066999A1).

Regarding claim 1, NG Pak Leung  teaches  a package comprising at least one layer of biodegradable material  (fig.1 shows the consumer product 1 which can be made from cellulose based pulp making it biodegradable)and containing a plurality of unit dose products (fig.1 the product 1 can be used to store multiple single dose units as shown in fig.12 300), at least one-unit dose product comprising a detergent within a sealed compartment formed by a water soluble film (fig.12 shows the water soluble unit dose article that seals the detergent composition 304 via seals 301 and 302 ). NG Pak Leung does not teach wherein the detergent composition comprises hydrogenated castor oil. 
Brandt-Sanz does teach wherein the detergent composition comprises hydrogenated castor oil (“Specific examples of suitable crystalline, hydroxyl-containing rheology modifiers include castor oil and its derivatives. Also practical are hydrogenated castor oil derivatives such as hydrogenated castor oil and hydrogenated castor wax.”-0085,Brandt-Sanz) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detergent composition disclosed by NG Pak Leung  by adding the teaching of detergent composition to include hydrogenated castor oil as disclosed by Brandt-Sanz in order to give the detergent increased viscosity since it is a rheology modified .

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 1 further teaches co-operating lid and base members (fig.1 shows the second part 4 and the first part 3 being co-operating).

Regarding claim 5, the references as applied to claim 2 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 2 further teaches a pair of opposing long walls, each long wall having a pressable zone which is pressed to engage a child proof locking mechanism and enable the lid and base to be separated (fig. 1 shows the first part 3 having long wall with lock components 7 that are pressed to lock or release second part 4).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung teaches wherein the package having an average width, an average length and an average height (fig. 1 shows the consumer product 1 having an average width, an average length and an average height). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package length and height of consumer product to be 9 to 15 cm in order store the desired amount of single unit doses in the package. To modify the size of the package and retainer into the claimed cap would entail a mere change in size of the components and yield only predictable results.    A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 1 further teaches comprising a lid which has a top sheet and two pairs of opposing walls attached thereto (fig.1 shows the second part 4 consists of top sheet which closes the opening to the second part 4 when the packaging is closed and consists of two opposite walls such as sidewalls 9), and a base which has a bottom surface which has two pairs of opposing walls attached thereto (fig.1 shows the first part 3 with a bottom and two opposing walls 13 attached thereto).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 1 further teaches wherein the detergent composition comprises from 5 to 15% wt. water (“Preferably, the laundry detergent composition is a liquid laundry detergent composition, more preferably the liquid laundry detergent composition comprises less than 15%, more preferably less than 12% by weight of the liquid laundry detergent composition of water.”-0087, NG Pak Leung).

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 1 further teaches teach wherein the capsule comprises a bittering agent (Fig.12 capsule 300 “The film may comprise an aversive agent, for example a bittering agent”-0037, NG Pak Leung).

Regarding claim 11, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung teaches wherein the package has base and lid members wherein the base member contains a paper-based layer (fig. 1 shows the consumer product 1 are paper-based with average weight ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a weight average fibre length from 3 to 5 mm and the lid member contains a paper-based layer with a weight average fibre length from 1 to 5 mm in order store the desired amount of single unit doses in the package and increase the strength of the package. To modify the size of the package and retainer into the claimed cap would entail a mere change in size of the components and yield only predictable results.    A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 2 and further in view of Wischusen (US5050794A).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 2 does not teach wherein the base comprises a leak resistant barrier material.
Wischusen does teach wherein the base comprises a leak resistant barrier material (fig.1 shows the container 10 or container 100 that is leak resistance. “The seamless construction of the container, which incorporates gusseted construction without piercing the side or end walls of the container prevents leakage of materials from the container.”-Col.3 lines 18-30) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by NG Pak Leung by adding the teaching of leak resistance container as disclosed by Wischusen in order to provide extra protection in the event of one of the single dose units leak during transport or different temperature.
Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 2 does not teach wherein the lid comprises a moisture vapour transmission barrier.
Wischusen does teach wherein the lid comprises a moisture vapour transmission barrier (fig.1 shows the container 10 or container 100 that includes container top 11 that is also moisture resistance. “To adequately protect the cargo, the container must be sturdy, moisture and leak resistant, insulating, and resistant to unauthorized or accidental opening.”-Col.1 lines 24-30) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second part disclosed by NG Pak Leung by adding the teaching of moisture resistance to container top as disclosed by Wischusen in order to provide extra protection in the event of one of the single dose units explode during transport because of changes in temperature.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Courchay (US20170355935A1).

Regarding claim 10, the references as applied to claim 1 above discloses all the limitations substantially claimed. NG Pak Leung as modified in claim 1 does not teach wherein the film comprises a phthalocyanine based pigment.
Courchay does teach wherein the film comprises a phthalocyanine based pigment (“Although any suitable chromophore may be used, the dye chromophore is preferably selected from benzodifuranes, methine, triphenylmethanes, napthalimides, pyrazole, napthoquinone, anthraquinone, azo, oxazine, azine, xanthene, triphenodioxazine and phthalocyanine dye chromophores.”-0081, Courchay). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article 300’s film disclosed by NG Pak Leung by adding the teaching of phthalocyanine as disclosed by Courchay in order to employ chromophore constituent that is characterized to absorb the light in the wavelength of blur, red, violet, purple or combination thereof upon exposure to light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735